DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 13 and 20 have been amended. 
No new claims have been added.
Claims 3 and 15 have been cancelled.
Claims 1, 2, 4-14 and 16-20 are pending.
   Response to Arguments
The rejections of claim 13 under 35 U.S.C. 101 have been withdrawn due to applicant’s amendment to the claim.
The rejection of claims 1, 3-11 and 16-19 under 35 U.S.C. 112(b) is withdrawn due to applicant’s amendments to the claims.
Applicant’s arguments with respect to prior art rejection of the pending claims are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over David A. Wright US 20120089344 (hereinafter Wright) in view of Gautam
Gogineni US 20180368819 (hereinafter Gogineni) and further in view of Koji Ono US 11036777 (hereinafter Ono)
As per claim 1, Wright teaches: An apparatus, comprising:
a hardware processor; and
at least one memory storing logic comprising instructions configured to cause the hardware processor to:
receive analytical information from at least one analytical instrument (“automatically identifying and characterizing spectral peaks of a spectrum generated by an analytical apparatus comprising the steps of: receiving the spectrum generated by the analytical apparatus” Wright: Abs.), 
generate at least one record in a distributed ledger having a transaction associated with at least a portion of the analytical information (“The IOT-Processor in turn records the diagnostic data in the Local Data Base, which then gets analyzed by Onboard Analytics to gather some preliminary health intelligence relating to the diagnosis, which after being interactively conveyed to the user along with the diagnostic information by the IOT-Processor gets uploaded for secure and highly-available storage to the Cloud DB through the IOT-Network, and simultaneously creates a record of the transaction in the BlockChain's Bio-Info Wallet belonging to the User.” Gogineni: para. 128).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wright with the methods of Gogineni to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to implement blockchain as a method of sharing the obtained information.
The combination of Wright and Gogineni does not teach; however, Ono discloses: the analytical information comprising operating information for the analytical instrument, the operating information comprising one or more of an:
operating log comprising operating information associated with operation of the analytical instrument before, during, or after an analysis,
an audit trail configured to record information pertaining to compliance
with a regulatory protocol or chain of custody, or
a digital signature configured to record an identity of an operator 
performing a function on the analytical instrument (“In the analysis information management system according to the present invention, specific kinds of information are collected through the communication network into the database server and registered in a database constructed on the database server. Those specific kinds of information include: data acquired with the analytical instrument; a result acquired through a data-analyzing process on the client terminal; an audit trail report and an analysis report created by predetermined operations and tasks on the client terminal; and log information, such as operations logs in the analytical instrument or client terminal, or a device log indicating the state of the device. Accordingly, when a user at the client terminal needs to perform a task concerning an analysis, the user accesses the database and downloads necessary information. After the completion of the task, the user registers the information obtained through the task in the database, such as newly created or modified information” Ono: Col. 3, line 57 through col. 4, line 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright and Gogineni with the teaching of Ono to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance recordation of the analysis.
As per claim 2, the rejection of claim 1 is incorporated herein. Wright teaches: the analytical information comprising analysis information, the analysis information comprising at least one of a spectrum or a chromatogram (Wright: Abs.).

As per claim 20, this claim defines a method that corresponds to the apparatus of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 20 is rejected with the same rational as in the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Puneet Sharma et al. US 20190312855 (hereinafter Sharma).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Sharma discloses: the logic to determine compliance with a regulatory protocol based on at least one record of the distributed ledger (Sharma: para. 19 and 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Sharma to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to verify compliance with regulatory protocols).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Toshiyuki Uehara et al. US 20190253260 (hereinafter Uehara).
As per claim 5, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Uehara discloses: the logic to generate the record as part of an audit trail based on the analytical information within the distributed ledger (Uehara: para. 50 and 57).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Christopher B. Ripley US 20190220829 (hereinafter Ripley).
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Ripley discloses: the logic to generate the record as part of a chain of custody based on the analytical information within the distributed ledger (Ripley: para. 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Ripley to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to provide chronological documentation of the events.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Dejan Nenov et al. US 10181948 (hereinafter Nenov).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Nenov discloses: the logic to implement a smart contract based on the analytical information via at least one record of the distributed ledger (Nenov: col. 9, line 63 through col.10, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Nenov to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to execute a code to perform a required action).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Ryo Furukawa US 20200356547 (hereinafter Furukawa).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Furukawa discloses: logic to verify at least a portion of the analytical information (Furukawa: Fig. 7 and para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Furukawa to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to ensure that the received values are acceptable).
As per claim 9, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Furukawa discloses: the logic to generate the record in the distributed ledger responsive to a failure to verify the at least a portion of the analytical information (Furukawa: Fig. 7 and para. 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Furukawa to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to indicate receiving of an unacceptable value.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Michael T. Collins, JR. US 20180218779 (hereinafter Collins).
As per claim 10, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Collins discloses: the logic to compare first analytical information associated with a first record in the distributed ledger with second analytical information associated with a second record in the distributed ledger to determine whether the first analytical information either matches or is determined to be substantially similar to the second analytical information (Collins: para. 9).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gogineni in view of Ono and further in view of Kevin Brown et al. US 20180284093 (hereinafter Brown).
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Brown discloses: the analytical information comprising analysis information and operating information, the logic to retrieve at least one of analysis information or operating information from one or more records in one or more distributed ledgers based on criteria (“the entity that is preserving the nutritional substances can add information on the distributed ledger information gather through data entry or sensors such as temperature, relative humidity of the environment the nutritional substance was exposed to, or any measurements pertaining to the nutritional substance made by optical means (such as NIR, visible light, Raman spectroscopy), or obtained by reading chemical, genetic, electronic or mechanical tags. This information is added directly into a new blockchain 301 by embedding information collected by sensors or analytical instruments into the distributed ledger, accessed through a unique digital cryptographic signature [through comparing with a digital signature, as part of the analytical information (the operating information) in the record].” to measure level of nutritional value and freshness of product (criteria) Brown: para.50).

As per claim 12, the rejection of claim 11 is incorporated herein. The combination of Wright, Gogineni and Ono does not teach; however, Brown discloses: the criteria comprising one or more of a designated time range, records created or that contain analytical information created by a particular analytical instrument, or records created by a particular entity (the recorded information can specify a producer's information. Brown: para. 48)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wright, Gogineni and Ono with the teaching of Brown to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to disclose a source the information.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Doris H. Fuertinger et al. US 20190019570 (hereinafter Fuertinger) in view of Brown and further in view of Ono.
As per claim 13, Fuertinger teaches: An analytical exchange system comprising: at least one computing device comprising:
a hardware processor; and
a non-transitory computer-readable medium storing logic to implement an analytical exchange platform (Fuertinger: para. 52), 
Fuertinger does not teach; however, Brown discloses: the logic comprising instructions configured to cause the hardware processor to:
provide a distributed ledger, receive analytical information from at least one producer node for at least one analytical instrument (“A database comprised of blockchain distributed ledgers as described herein may include information regarding the physical attributes of an orange, and possibly how those factors correlate to the vitamin C content and other nutritional information. The values recorded in the blockchain distributed ledger are uploaded by the entity creating and/or storing and/or transporting, and/or distributing and/or transforming and/or selling the nutritional substance(s). This is accomplished by embedding information collected by sensors or analytical instruments into the distributed ledger and authenticated by a unique digital cryptographic signature.” Brown: para. 43),
generate at least one record in the distributed ledger having a transaction associated with at least a portion of the analytical information, provide access to the distributed ledger to at least one consumer node (“As the nutritional substances moves from one module to another (e.g. creation, preservation, transformation, consumption), each authorized participant creates transactions the network 1505 that are encrypted by a private key 1513, but it is not possible to view and alter previous transactions without the execution of a consensus protocol between each participant or node. The 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuertinger with the methods of Brown to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to use implement blockchain as a method of sharing the obtained information.
The combination of Fuertinger and Brown does not teach; however, Ono discloses: The analytical information comprising operating information for the analytical instrument, the operating information comprising one or more of an:
operating log comprising operating information associated with operation of the analytical instrument before, during, or after an analysis,
an audit trail configured to record information pertaining to compliance with a regulatory protocol or chain of custody, or
a digital signature configured to record an identity of an operator performing a function on the analytical instrument (“In the analysis information management system according to the present invention, specific kinds of information are collected through the communication network into the database server and registered in a database constructed on the database server. Those specific kinds of information include: data acquired with the analytical instrument; a result acquired through a data-analyzing process on the client terminal; an audit trail report and an analysis report created by predetermined operations and tasks on the client terminal; and log information, such as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger and Brown with the teaching of Ono to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance recordation of the analysis.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown in view of Ono and further in view of Wright.
As per claim 14, the rejection of claim 13 is incorporated herein. The combination of Fuertinger, Brown and Ono does not teach; however, Wright discloses: the analytical information comprising analysis information, the analysis information comprising at least one of a spectrum or a chromatogram (Wright: Abs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger, Brown and Ono with the teaching of Wright to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown in view of Ono and further in view of Chang Chen et al. US 20180089644 (hereinafter Chen).
As per claim 16, the rejection of claim 13 is incorporated herein. The combination of Fuertinger, Brown and Ono does not teach; however, Chen discloses: the logic to push a copy of a shared distributed ledger to that at least one consumer node (Chen: para. 44 and 85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger, Brown and Ono with the teaching of Chen to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance flexibility of the data transfer.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown in view of Ono and further in view of Sharma.
As per claim 17, the rejection of claim 13 is incorporated herein. The combination of Fuertinger, Brown and Ono does not teach; however, Sharma discloses: the logic to determine compliance with a regulatory protocol based on at least one record of the distributed ledger (Sharma: para. 19 and 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger, .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown in view of Ono and further in view of Uehara.
As per claim 18, the rejection of claim 13 is incorporated herein. The combination of Fuertinger, Brown and Ono does not teach; however, Uehara discloses: the logic to generate the record as part of an audit trail based on the analytical information within the distributed ledger (Uehara: para. 50 and 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fuertinger, Brown and Ono with the teaching of Uehara to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to keep track of events.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuertinger in view of Brown in view of Ono and further in view of Ripley.
As per claim 19, the rejection of claim 13 is incorporated herein. The combination of Fuertinger, Brown and Ono does not teach; however, Ripley discloses: the logic to generate the record as part of a chain of custody based on the analytical information within the distributed ledger (Ripley: para. 26).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493